Case 19-41307-drd13          Doc 76    Filed 09/30/20 Entered 09/30/20 12:11:17              Desc Main
                                      Document Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION (KANSAS CITY)

 In re:                                                      Case No. 19-41307-drd-13
          WESLEY S WILSON

                     Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Richard V. Fink Trustee, chapter 13 trustee, submits the following Final Report and
 Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
 declares as follows:

          1) The case was filed on 05/22/2019.

          2) The plan was confirmed on NA .

          3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

      4) The trustee filed action to remedy default by the debtor in performance under the plan
 on NA .

          5) The case was dismissed on 04/22/2020.

          6) Number of months from filing to last payment: 9.

          7) Number of months case was pending: 16.

          8) Total value of assets abandoned by court order: NA .

          9) Total value of assets exempted: $17,033.96.

          10) Amount of unsecured claims discharged without payment: $0.00.

          11) All checks distributed by the trustee relating to this case have cleared the bank .




 UST Form 101-13-FR-S (9/1/2009)
Case 19-41307-drd13        Doc 76     Filed 09/30/20 Entered 09/30/20 12:11:17                         Desc Main
                                     Document Page 2 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $15,300.00
         Less amount refunded to debtor                       $2,088.21

 NET RECEIPTS:                                                                                $13,211.79


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $776.44
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $776.44

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim          Claim        Principal        Int.
 Name                               Class   Scheduled      Asserted       Allowed         Paid           Paid
 CAPITAL ONE BANK USA NA        Unsecured      5,551.36       5,676.58       5,676.58          $0.00       $0.00
 CAPITAL ONE BANK USA NA        Unsecured      5,057.51       5,057.51       5,057.51          $0.00       $0.00
 DIAGNOSTIC IMAGING CENTERS     Unsecured      1,500.00            NA             NA           $0.00       $0.00
 DISCOVER BANK                  Unsecured      2,714.43       2,909.86       2,909.86          $0.00       $0.00
 FREEDOM MORTGAGE CORPORATIO Secured         122,000.00    119,408.48     119,408.48     $11,891.93        $0.00
 FREEDOM MORTGAGE CORPORATIO Secured           9,752.11       9,752.11       9,752.11          $0.00       $0.00
 FREEDOM MORTGAGE CORPORATIO Secured                 NA         900.00         900.00          $0.00       $0.00
 FREEDOM MORTGAGE CORPORATIO Secured           1,181.29       1,240.35       1,240.35          $0.00       $0.00
 JPMORGAN CHASE BANK NA S/B/M/T Unsecured      6,107.95       6,107.95       6,107.95          $0.00       $0.00
 KANSAS DEPARTMENT OF REVENUE Priority            350.00        820.39         820.39          $0.00       $0.00
 KANSAS DEPARTMENT OF REVENUE Unsecured             0.00         75.72          75.72          $0.00       $0.00
 LVNV FUNDING LLC               Unsecured      1,883.52       1,883.52       1,883.52          $0.00       $0.00
 MISSOURI DEPARTMENT OF REVENU Priority        1,986.18       1,986.18       1,986.18          $0.00       $0.00
 MISSOURI DEPARTMENT OF REVENU Unsecured             NA         461.25         461.25          $0.00       $0.00
 NEBRASKA FURNITURE MART        Secured        1,033.28       1,033.28       1,033.28       $112.60        $0.00
 NEBRASKA FURNITURE MART        Unsecured      1,033.00            NA             NA           $0.00       $0.00
 PENDRICK CAPITAL PARTNERS      Unsecured          46.93           NA             NA           $0.00       $0.00
 PINKERTON PAIN THERAPY         Unsecured         637.53           NA             NA           $0.00       $0.00
 RESEARCH BELTON HOSPITAL       Unsecured         692.93        692.93         692.93          $0.00       $0.00
 RSH & ASSOCIATES LLC           Unsecured         784.00           NA             NA           $0.00       $0.00
 RSH & ASSOCIATES LLC           Unsecured         323.00           NA             NA           $0.00       $0.00
 VERIZON WIRELESS               Secured             0.00           NA             NA           $0.00       $0.00
 WELLS FARGO BANK NA DBA        Secured        2,100.00       2,080.16         430.82       $430.82        $0.00




 UST Form 101-13-FR-S (9/1/2009)
Case 19-41307-drd13          Doc 76     Filed 09/30/20 Entered 09/30/20 12:11:17                 Desc Main
                                       Document Page 3 of 3



  Summary of Disbursements to Creditors:
                                                               Claim           Principal           Interest
                                                             Allowed               Paid               Paid
  Secured Payments:
        Mortgage Ongoing                                 $119,408.48         $11,891.93              $0.00
        Mortgage Arrearage                                $10,992.46              $0.00              $0.00
        Debt Secured by Vehicle                              $430.82            $430.82              $0.00
        All Other Secured                                  $1,933.28            $112.60              $0.00
  TOTAL SECURED:                                         $132,765.04         $12,435.35              $0.00

  Priority Unsecured Payments:
         Domestic Support Arrearage                            $0.00               $0.00             $0.00
         Domestic Support Ongoing                              $0.00               $0.00             $0.00
         All Other Priority                                $2,806.57               $0.00             $0.00
  TOTAL PRIORITY:                                          $2,806.57               $0.00             $0.00

  GENERAL UNSECURED PAYMENTS:                             $22,865.32               $0.00             $0.00


 Disbursements:

          Expenses of Administration                               $776.44
          Disbursements to Creditors                            $12,435.35

 TOTAL DISBURSEMENTS :                                                                      $13,211.79


         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
 the estate has been fully administered, the foregoing summary is true and complete, and all
 administrative matters for which the trustee is responsible have been completed . The trustee
 requests a final decree be entered that discharges the trustee and grants such other relief as may
 be just and proper.

 Dated: 09/30/2020                             By:/s/ Richard V. Fink Trustee
                                                                       Trustee

 STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
 Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




 UST Form 101-13-FR-S (9/1/2009)
